Citation Nr: 1400745	
Decision Date: 01/08/14    Archive Date: 01/23/14

DOCKET NO.  13-20 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to a compensable initial rating for residuals of a fracture of the right 5th metacarpal.


REPRESENTATION

Appellant represented by:	John P. Dorrity


ATTORNEY FOR THE BOARD

A. Martinez, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1960 to April 1964.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an November 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

Contemporaneously to the filing of his claim, the Veteran designated the National Association of County Veterans Service Officers, Inc. as his representative.  In July, 2013, he executed a VA Form 21-22a-Appointment of Individual as Claimant's Representative-in favor of John P. Dorrity, Director of the Ocean County Veterans Service Bureau, pursuant to 38 C.F.R.§ 14.630 (2013) (Authorization for a particular claim).  

The Veteran initially requested a hearing by live videoconference, but later withdrew his request in October 2013.  

The Board has reviewed the Veteran's physical claims file and his Virtual VA and  Veterans Benefits Management System (VBMS) electronic claims files to ensure a complete review of the evidence.

The issue of entitlement to an initial compensable rating for residuals of a fracture of the right fifth metacarpal is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Hearing loss was not present until many years after service.  

2.  The preponderance of the evidence weighs against a finding that the Veteran's current hearing loss is related to acoustic trauma sustained in service.

CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1131, 1132 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.385 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.326(a) (2013).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the AOJ of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Here, neither the Veteran nor his representative has alleged prejudice with respect to notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Goodwin v. Peake, 22 Vet. App. 128 (2008); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  In April 2010, the Veteran was notified via letter of the criteria for establishing service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He was additionally notified of how VA determines disability ratings and effective dates if service connection is awarded.

For the foregoing reasons, adequate notice was provided to the Veteran prior to the transfer and recertification of his case to the Board and it complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

The Board also finds that the duty to assist requirement has been fulfilled.  All relevant, identified, and available evidence has been obtained; specifically, the Veteran's service treatment records and VA examination reports are in the file.  The Veteran has additionally submitted private treatment records and they have been associated with the file.  The Veteran has not referred to any additional existing evidence that is necessary for a fair adjudication of the claim which has not been obtained.

The record reflects that the Veteran underwent VA examinations to evaluate his claimed bilateral hearing loss in June 2010 and May 2013.  The reports from those examinations and the medical opinions have been included in the claims file for review.  These examinations and opinions involved a review of the Veteran's claims file, thorough examinations of the Veteran, and opinions supported by rationale.  The Board finds that these examinations are adequate to base a decision on the Veteran's claims.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).  

The Board concludes that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Smith v. Gober, 14 Vet. App. 227 (2000).

II.  Service Connection

The Veteran attributes his current bilateral hearing loss to acoustic trauma experienced during service as an air policeman.  He reports exposure to loud aircraft and jet engine noise without ear protection, and claims service connection is warranted.

Service connection may be granted for a disability resulting from injury or disease incurred in or aggravated by active service.  To establish service connection for the claimed disorder, there must be medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Service connection may also be granted for chronic disorders, such as hearing loss, when manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1110, 1111, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2013).

The Board has a duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In addition, although all the evidence has been reviewed in this case, only the most relevant and salient evidence is discussed below.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (holding that the Board must review the entire record but does not have to discuss each piece of evidence).

In this case, although the Veteran has a current diagnosis of bilateral hearing loss, the Board finds that the preponderance of the evidence weighs against a finding that the Veteran's current bilateral hearing loss is related to acoustic trauma sustained in service.

As the Veteran asserts that his bilateral hearing loss is the result of exposure to loud noises in service, a relationship or "nexus" to service may potentially be established on either a presumptive or direct basis.  See 38 C.F.R. §§ 3.303, 3.309.  Nonetheless, neither basis is availing.

First, the Veteran is not entitled to service connection for bilateral hearing loss on a presumptive basis because the evidence does not reflect that his hearing loss manifested in service or within one year of separation from service.  

Service connection for sensorineural hearing loss will rebuttably be presumed if it is manifest to a compensable degree within one year following active service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a); see also M21-1MR III.iv.4.B.12.a ("Sensorineural hearing loss is considered an organic disease of the nervous system and is subject to presumptive service connection under 38 CFR 3.309(a).").  Alternatively, a nexus to service will be presumed where there is continuity of symptomatology since service.  See Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013) (holding that continuity of symptomatology is an evidentiary tool to aid in the evaluation of whether a chronic disease existed in service or an applicable presumptive period). 

Here, service treatment records do not document any reports of hearing difficulties or problems with the Veteran's ears.  A February 1964 examination for the purpose of separation from active duty reflects normal clinical evaluations of the Veteran's ears and that audiometric test result thresholds at 500, 1000, 2000, 3000, and 4000 Hz were each no greater than 10 dB.  In addition, in an associated report of medical history, the Veteran endorsed that he had never had trouble with his ears.  Moreover, in a June 2010 VA Audio Exam, the Veteran reported that he first noticed hearing loss five years prior.  And, the Veteran first filed a claim for service connection for hearing loss in April 2010, 46 years after separation.  The Board notes that this evidence tends to show that the Veteran's bilateral hearing loss did not have its onset during his active service or immediately after service.

Furthermore, although the Veteran's lay statements in support of his claim may purport to establish that he has had hearing loss since service, these statements are outweighed by the more objective evidence discussed above; specifically, the Veteran's normal hearing results at separation, his own report at separation of normal ear conditions, the lack of evidence of complaints or treatment until 46-years after separation, and his statement that he first noticed hearing loss in five years prior to 2010.

Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay observable events or the presence of a disability or symptoms of a disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007), Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006).  Nonetheless, the Board has a duty to assess the credibility and weight given to lay evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  When considering whether lay evidence is satisfactory, the Board may properly consider internal inconsistency of the statements, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007).

For the foregoing reasons, the preponderance of the evidence shows that the Veteran's bilateral hearing loss was not manifested during service or within the year after his separation from service, and that he has not had continuous difficulty hearing since service separation; the Veteran is not entitled to service connection on a presumptive basis, including on the basis of continuity of symptomatology.

The Board also finds that the Veteran is not entitled to service connection for bilateral hearing loss based on a medical nexus between active duty service and his current hearing loss (direct basis).  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  In Hensley v. Brown, 5 Vet. App. 155 (1993), the Court of Appeals for Veterans Claims held that "when audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a 'disability' at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service."  Id. at 160.  To make this determination, the Board must consider all the evidence of record and make appropriate determinations of competence, credibility, and weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  In this case, there is conflicting evidence on the issue of nexus, which must be weighed.  

Support for this claim includes the Veteran's lay statements that he believes his hearing loss was caused by service.  This evidence is contradicted by June 2010 and May 2013 VA audiological examinations in which the VA examiners opined that there was no nexus between the Veteran's bilateral hearing loss and the Veteran's service.  

The June 2010 VA examiner acknowledged the Veteran's reports of inservice noise exposure, to aircraft and jet engine noise and from use of a sidearm, including at a firing range; the VA examiner also noted the Veteran's report of post-service occupational noise exposure with hearing protection.  After considering the above, the VA examiner diagnosed hearing loss but gave a negative opinion on nexus; his rationale was that "[t]here is no scientific basis for delayed-onset or late-onset noise-induced hearing loss, i.e. hearing normal at discharge and causally attributable to military noise exposure 20-30 years later.  Therefore, there is no scientific basis for concluding that delayed onset hearing losses exist."

The May 2013 VA examiner acknowledged the Veteran's reports of inservice noise exposure to aircraft and jet engines, without the use of hearing protection; the VA examiner also noted the Veteran's report of post-service occupational noise exposure as a mechanic.  After considering the above, the VA examiner diagnosed hearing loss but gave a negative opinion on nexus; his rationale was based on normal inservice pure tone findings, at entrance and separation from service, and the Veteran's report of occupational noise exposure as a mechanic for twenty-five years.

The Board recognizes that under Hensley (supra) and Ledford v. Derwinski, 3 Vet. App. 87 (1992), VA may not deny service connection for hearing loss simply because a hearing loss disability (as defined by 38 C.F.R. § 3.385) was not present on audiometric testing at separation from service.  The Board finds, however, that the 2010 and 2013 VA examiners' opinions are adequate and do not contravene Hensley and Ledford because the VA examiners did not base their opinion on a belief that service connection is unavailable when a veteran leaves service with normal hearing as defined by 38 C.F.R. § 3.385.  Instead, the VA examiners opined that there was no medical relationship between the current hearing loss and noise exposure in service given the normal hearing on separation, and the May 2013 VA examiner also provided an alternative etiology for the delayed onset of the Veteran's hearing loss.  The Board finds that these are adequate opinions based on medical analyses of the evidence rather than invalid legal determinations.

Regarding the Veteran's lay statements purporting to support a nexus between his hearing loss and his service, the Veteran has not demonstrated that he is an expert when it comes to diagnosis or etiology of audiological conditions; he is therefore a layperson in this regard.  Nonetheless, the Board notes that it is within the realm of common medical knowledge that exposure to loud noises may cause hearing loss.  Therefore, the Veteran's lay opinion could be sufficient to serve as the required nexus for his claim.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (explaining that lay evidence may be sufficient to establish the nexus element).  However, in this case, the preponderance of the evidence demonstrates that there is a substantial gap in time between the Veteran's exposure to loud noises in service and the initial manifestation of his sensorineural hearing loss.  In this circumstance, other potential causes of his sensorineural hearing loss must be considered.  Significantly, determining the precise etiology of the Veteran's hearing loss is not a simple question because there are multiple potential etiologies of the Veteran's sensorineural hearing loss, as indicated by the May 2013 VA examiner.  Ascertaining the etiology of hearing loss involves considering multiple factors and knowledge of how those factors interact with the mechanics of human hearing.  In this case, the facts are complex enough that the Veteran's intuition about the cause of his hearing loss is not sufficient to outweigh the opinion of the expert who carefully considered the specific facts of this case.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (Lance, J., concurring) ("The question of whether a particular medical issue is beyond the competence of a layperson-including both claimants and Board member-must be determined on a case-by-case basis.").  Thus, the Board finds that the Veteran's lay opinion is not entitled to significant weight as compared to the June 2010 and May 2013 VA opinions.

The Board further notes that the Veteran submitted a May 2010 private audiological examination report.  The May 2010 private examination report reflects a diagnosis for bilateral hearing loss, but is silent on the issue of nexus.  Accordingly, the Board affords it little probative value for the issue of nexus.

For the reasons discussed above, as the negative June 2010 and May 2013 VA opinions carry the most probative weight, the preponderance of the evidence contained in the entire file weighs against a finding that the Veteran's current hearing loss is related to acoustic trauma sustained in service.  Consequently, service connection for bilateral hearing loss is not warranted on any basis.  In reaching this conclusion, the Board considered the benefit of the doubt doctrine, but finds it inapplicable because the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Service connection for bilateral hearing loss is denied.


REMAND

Although the Board regrets the additional delay, a review of the record reveals that further development is required prior to adjudicating the Veteran's claim of entitlement to an initial compensable rating for residuals of a fracture of the right 5th metacarpal.

The Veteran claims that his service-connected residuals of a fracture of the right 5th metacarpal are more severe than indicated by his initial noncompensable evaluation.  He highlights X-ray findings of arthritis in his right hand.

The Veteran's service-connected residuals of a 5th metacarpal fracture is currently rated noncompensable under Diagnostic Code 5230.  See 38 C.F.R. § 4.71a (2013), Diagnostic Code 5230.  Under Diagnostic Code 5230, any limitation of motion of the little finger is considered noncompensably disabling (0 percent).  

The Board notes that the Veteran was diagnosed with osteoarthritis of the right hand in a July 2010 private report and in a May 2013 VA examination, based on X-ray findings.

Under Diagnostic Code 5010, arthritis, due to trauma, and substantiated by x-ray findings, will be rated as degenerative arthritis.  Under Diagnostic Code 5003, degenerative arthritis established by x-ray findings is to be rated on the basis of limitation of motion under the appropriate codes for the specific joint or joints involved.  As noted above, however, any limitation of motion in this case is considered noncompensably (0 percent) disabling.  A 10 percent rating is warranted when limitation of motion under the appropriate diagnostic code in non-compensable or when there is x-ray involvement of 2 of more major joints or 2 or more minor joint groups. A 20 percent rating is permitted when there is x-ray evidence of degenerative arthritis involving 2 or more major joints or 2 or more minor joint groups with occasional incapacitating exacerbations. 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.

While the July 2010 private report is silent on whether the Veteran's right hand arthritis symptomatology is related to the Veteran's service-connected residuals of a fracture of right 5th metacarpal, the May 2013 VA examiner concluded it is not.  In doing so, the May 2013 VA examiner summarily stated that the Veteran "has generalized osteoarthritis this (sic) is not caused by an old fracture of fifth metacarpal" without further elaboration.  An examination report must contain not only clear conclusions with supporting data, but a reasoned medical explanation connecting the two.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The Board finds that the May 2013 VA examiner's opinion lacks sufficient detail and rationale to determine whether there is a relation between the Veteran's right hand arthritis and his service-connected residuals of a fracture of right 5th metacarpal and thus to evaluate the Veteran's overall disability picture.  See 38 C.F.R. § 4.2 (2013).  Consequently, an addendum VA examination opinion is required to clarify this issue.

Accordingly, the case is REMANDED for the following actions:

1.  Return the Veteran's claims file to the examiner who conducted the Veteran's VA examination in May 2013, or to a qualified medical professional if the examiner is unavailable, to provide an addendum opinion.  If the examiner determines that a new examination is necessary, one should be scheduled.

The VA examiner should thoroughly review the Veteran's VA claims file.  The VA examiner should note that this action has been accomplished in the VA examination report. 

The VA examiner is requested to specifically address the following:

Whether the Veteran's right hand osteoarthritis is due to trauma and/or related to the Veteran's service-connected residuals of a fracture of right 5th metacarpal.

A rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

2.  Upon completion of the above, the RO must readjudicate the issue on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case, provided an opportunity to respond, and the case should thereafter be returned to the Board for further appellate consideration, as appropriate.

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002).  

  

____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


